UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36089 RingCentral, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 94-3322844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 Davis Drive Belmont, California 94002 (Address of principal executive offices) (650) 472-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x¨ Non-accelerated filer ¨(do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of November 1, 2015, there were 56,786,478 shares of ClassA Common Stock issued and outstanding and 14,159,413 shares of Class B Common Stock outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Financial Statements 5 Condensed Consolidated Balance Sheets at September 30, 2015 and December 31, 2014 (unaudited) 5 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2015 and 2014 (unaudited) 6 Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30, 2015 and 2014 (unaudited) 7 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 (unaudited) 8 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 28 Item4. Controls and Procedures 29 PART II. OTHER INFORMATION Item1. Legal Proceedings 30 Item1A. Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item3. Default Upon Senior Securities 59 Item4. Mine Safety Disclosures 59 Item5. Other Information 59 Item6. Exhibits 59 Signatures 61 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that are based on our management’s beliefs and assumptions and on information currently available to our management. The forward-looking statements are contained principally in, but not limited to, the sections titled “Risk Factors”, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Forward-looking statements include all statements that are not historical facts and can be identified by terms such as “anticipates”, “believes”, “could”, “seeks”, “estimates”, “expects”, “intends”, “may”, “plans”, “potential”, “predicts”, “projects”, “should”, “will”, “would” or similar expressions and the negatives of those terms. Forward-looking statements include, but are not limited to, statements about: ● the timing of acquisitions of, or making and exiting investments in, other entities, businesses or technologies; ● our success in the enterprise market and with our carrier partners; ● our progress against short term and long term goals; ● our anticipated benefits from our acquisition of Glip, Inc.; ● our ability to successfully and timely integrate, and realize the benefits of, our acquisition of Glip, Inc. and any other significant acquisitions we may make; ● our future financial performance; ● our anticipated growth and growth strategies and our ability to effectively manage that growth and effect these strategies; ● anticipated trends, developments and challenges in our business and in the markets in which we operate, as well as general macroeconomic conditions; ● our ability to anticipate and adapt to future changes in our industry; ● our ability to predict subscription revenues, formulate accurate financial projections and make strategic business decisions based on our analysis of market trends; ● our ability to anticipate market needs and develop new and enhanced products and services to meet those needs, and our ability to successfully monetize them; ● maintaining and expanding our customer base; ● maintaining, expanding and responding to changes in our relationships with other companies; ● maintaining and expanding our distribution channels, including our network of sales agents and resellers; ● the impact of competition in our industry and innovation by our competitors; ● our ability to sell our products; ● our ability to expand our business to medium-sized and larger customers and internationally; ● our ability to realize increased purchasing leverage and economies of scale as we expand; ● the impact of seasonality on our business; ● the impact of any failure of our solutions or solution innovations; ● our reliance on our third-party service providers; ● the potential effect on our business of litigation to which we may become a party; ● our liquidity and working capital requirements; ● our capital expenditure projections; ● the estimates and estimate methodologies used in preparing our condensed consolidated financial statements; and ● the political environment and stability in the regions in which we or our subcontractors operate. 3 Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be significantly different from any future results, performance or achievements expressed or implied by the forward-looking statements. We discuss these risks in greater detail in the section entitled “Risk Factors” and elsewhere in this Quarterly Report on Form 10-Q. Given these uncertainties, you should not place undue reliance on these forward-looking statements. Also, forward-looking statements represent our management’s beliefs and assumptions only as of the date of this Quarterly Report on Form 10-Q. You should read this Quarterly Report on Form 10-Q completely and with the understanding that our actual future results may be significantly different from what we expect. Except as required by law, we assume no obligation to update these forward-looking statements publicly, or to update the reasons actual results could differ significantly from those anticipated in these forward looking statements, even if new information becomes available in the future. 4 PARTI — FINANCIAL INFORMATION Item1. Financial Statements RINGCENTRAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands) September 30, December 31, Assets: Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill — Acquired intangibles, net — Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of capital lease obligation Current portion of long-term debt Deferred revenue Total current liabilities Long-term debt Sales tax liability Capital lease obligation Other long-term liabilities Total liabilities Commitments and contingencies (Note 6) Stockholders' equity: Common stock 7 7 Additional paid-in capital Accumulated other comprehensive income (loss) 86 ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements 5 RINGCENTRAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Subscriptions $ Product Total revenues Cost of revenues: Subscriptions Product Total cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) Other income (expense), net: Interest expense ) Other income (expense), net ) Other income (expense), net ) Loss before provision (benefit) for income taxes ) Provision (benefit) for income taxes ) 19 ) Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted-average number of shares used in computing net loss per share: Basic and diluted See accompanying notes to condensed consolidated financial statements 6 RINGCENTRAL, INC.
